                Case 1:21-mc-00031-EPG Document 11 Filed 04/13/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 KAREN A. ESCOBAR
   KURT A. DIDIER
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                     IN THE UNITED STATES DISTRICT COURT
 8
                                        EASTERN DISTRICT OF CALIFORNIA
 9

10 UNITED STATES OF AMERICA                                   CASE NO. 1:99-cr-05338-NONE

11                     Plaintiff,                             CASE NO. 1:21-mc-00027-NONE-SKO

12          v.                                                CASE NO. 1:21-mc-00028-NONE-SKO

13                                                            CASE NO. 1:21-mc-00031-NONE-SKO
     RENE LOPEZ-GALVAN,
14                                                            STIPULATION TERMINATING WRITS OF
                       Defendant.                             GARNISHMENT WITHOUT PREJUDICE;
15                                                            PROPOSED ORDER

16

17          Pursuant to the Court’s April 12, 2021 Minute Order (Doc. No. 155) in Case No. 1:99-cr-05338-
18 NONE above, and subject to the Court’s oral pronouncements made during the April 9, 2021 hearing on

19 defendant Rene Lopez-Galvan’s (Lopez-Galvan) motion for miscellaneous relief, plaintiff United States of

20 America and Lopez-Galvan hereby stipulate to terminate, without prejudice, the writs of garnishment

21 pending in the miscellaneous cases above.1

22                                                             Respectfully submitted,
23 FOR THE UNITED STATES:                                      PHILLIP A. TALBERT
                                                               Acting United States Attorney
24 Dated: April 12, 2021
                                                       By:     /s/ Kurt A. Didier
25
                                                               KAREN A. ESCOBAR
26                                                             KURT A. DIDIER
                                                               Assistant United States Attorneys
27

28          1
                This stipulation and order is cross docketed in all cases in the caption above.
     STIPULATION TERMINATING WRITS OF                          1
     GARNISHMENT; AND PROPOSED ORDER
30
              Case 1:21-mc-00031-EPG Document 11 Filed 04/13/21 Page 2 of 2


 1 FOR DEFENDANT RENE LOPEZ-GALVAN:                        HEATHER E. WILLIAMS
                                                           Federal Defender
 2

 3 Dated: April 12, 2021                           By:     /s/ Charles J. Lee
                                                           CHARLES J. LEE
 4
                                                           Assistant Federal Defender
 5

 6                                                   ORDER

 7          The Court, having reviewed the court files and the Parties’ stipulation terminating writs of

 8 garnishment without prejudice (the Stipulation), and good cause appearing therefrom, hereby APPROVES

 9 the Stipulation in its entirety. Accordingly, IT IS ORDERED that:

10          1.      The United States’ writs of garnishment pending in Case Nos. 1:21-mc-00027-NONE-SKO,

11 1:21-mc-00028-NONE-SKO, and 1:21-mc-00031-NONE-SKO are terminated without prejudice.

12          2.      Defendant Rene Lopez-Galvan may only use his assets to pay his reasonable and ordinary

13 monthly expenses as the Court stated during the April 9, 2021 hearing on his motion for miscellaneous relief.

14
     IT IS SO ORDERED.
15
        Dated:     April 13, 2021
16                                                       UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION TERMINATING WRITS OF                      2
     GARNISHMENT; AND PROPOSED ORDER
30
